CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #363 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated February 28, 2011 on the financial statements and financial highlights of Al Frank Fund and Al Frank Dividend Value Fund, each a series of the Advisors Series Trust.Such financial statements and financial highlights appear in the December 31, 2010 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania April 25, 2011
